DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawings are objected to because Figs. 2-5 have the same title but show different things.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The 

Specification
The disclosure is objected to because of the following informalities:
 specification describes Fig. 2 & 3 as "graph of instantaneous speed noise at various speeds...", but the graphs shows Force vs. Distance.  
Fig. 4 is described as "shows an example of PID oscillation and control", but doesn't show any oscillation or control behavior.  
Fig. 6 is described once as "shows a graph indicating system stability and the effect of smoothing...", but also describes Fig. 6 as "shows the removal of regular signal fluctuations via phase shifting"
Fig. 7 is described as "shows the combined effect of the smoothing algorithm with the smoothing function", but shows just the effect of shifting
Fig. 9 is described as "shows a graph illustrating smart control with a mechanical tester", but shows crosshead distance vs time for different speeds of the crosshead.   
Fig. 9 has an x axis label that says "0.1 Sec/div", but the numbering indicates 200 Sec/div.  
Appropriate correction is required. 

Claim Objections
Claim 1 & 16 objected to because of the following informalities:  
Claim 1 - line 2 reciting "estimating a Young's Modulus..." should be terminated with a semicolon.  
Claim 16 -  the acronym "PWM" in line 16 should be defined.
Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
[configured to] estimate a Young's modulus 
[configured to] generate a force parameter... 
[configured to] receive a measured distance... 
[configured to] compare the distance measured... 
[configured to] predict a distance... 
[configured to] ...apply a displacement distance... 
[configured to] determine a corrected force parameter... 
[configured to] ...predict a deformation... 
[configured to] calculate an actual slope... 
in claims 1 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claim 1-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 8 invokes 35 USC 112(f) in view of the claim interpretation above.  The claim must be interpreted to cover the corresponding structure, materials, or acts described in the specification as performing each entire claimed function (i.e. estimating, predicting, determining, adjusting, and calculating) and “equivalents thereof.”  In this instance the structure performing these functions is disclosed as processor (see para [0009]).  The specification does not provide a disclosure of the corresponding structure in sufficient detail to demonstrate to one of ordinary skill in the art that the 
The specification only describes a “processor” as a generic processor.   There is no description of a processor and programming sufficient to perform the functions (i.e. estimating, predicting, determining, adjusting, calculating) which would be required to support the claimed specialized functions. The specification does not indicate that the inventors had possession of the details of particular software or instructions that would implement the specialized functions as claimed. The specification is silent as to how the inventor has chosen to perform these functions.
Applicant’s specification shows the estimating a value for Young’s Modulus, predicting a distance, determining a corrected force parameter, adjusting the Young’s modulus, and calculating an actual” as  boxes in Fig. 1, but does not describe these steps in any additional detail.  Presumably these steps could cover any the well-known methods of performing these functions and all future ones.  The specification does not demonstrate that Applicant had made an invention that achieved the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  
Claims 2-7 and 9-19 are also rejected for the reasons above due to dependence on a rejected base claim.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim(s) 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the step reciting estimating a Young’s modulus, predicting a distance, determining a corrected force parameter, adjusting the Young’s modulus and the correction factor into coherence appears to be performed by the processor described in para [0009].  For a computer-implemented claim limitation that performs a specific computer function, the specification must disclose an algorithm for performing the claimed specific computer functions.  The specification does not disclose any specific algorithm for performing the functions above by the processor.  An algorithm is defined, e.g., as a finite sequence of steps for solving a logical or mathematical problem or performing a task. MPEP § 2181(II)(B).  Fig. 1 illustrates a processing flow within the processor in which each step is illustrated by a box.  This box does not describe any algorithm for performing the functions.   
Regarding claim 8, the step reciting “estimate a Young’s modulus,…receive a measured distance, …compare the distance measured…, predict a distance…, determine a corrected force parameter…, predict a deformation…, calculate an actual slope…” appears to be performed by the processor of para [0009].  A computer implemented claim limitation requires that an algorithm for performing that limitation be 
Regarding Claim 9, the limitation "measured Young's modulus" is recited in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding Claim 19, the limitation "The system of claim 19" is recited in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, it is interpreted as “The system of claim 8”.  
Claims 2-7 and 10-18, not specifically addressed, are also rejected for the reasons above due to dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claim 1-3, 8-11, 13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20030080721 A1) in view of Dubois et al. (US 20160216184 A1). 

Regarding Claim 1 Lee teaches, a method of controlling a mechanical testing instrument comprising (Abstract line 1: “An automated indentation system”): estimating a Young's modulus applying a force during a first time interval (para 0100: “this 
Lee does not teach predicting a distance based on a first selected slope, the first selected slope representing the displacement of the mechanical test instrument in response to an applied force; at the end of a second time interval applying a displacement distance and recalculating the slope; determining a corrected force parameter to be applied for a predetermined displacement based on the measured Young's modulus and a correction factor; adjusting the Young's modulus and the correction factor into coherence for time and distance; predicting a deformation at the end of the second interval measuring true deformation distance at the end of the second interval; calculating an actual slope to apply for desired distance; and repeating measurement and correction steps, using the calculated actual slope as a prediction basis.
Dubois does teach predicting a distance based on a first selected slope, the first selected slope representing the displacement of the mechanical test instrument in response to an applied force (Para 0026: “In Fig. 4, Load (P) is plotted vs displacement…the nano-indenter generates a tangent to the slope”); at the end of a second time interval applying a displacement distance and recalculating the slope (para 0026: “As the load on the tip increases, the load curve increases”); determining a corrected force parameter to be applied for a predetermined displacement based on the measured Young's modulus and a correction factor (para 0037: “the reduced modulus is converted to Young’s modulus using equation 5”) ; adjusting the Young's modulus and                         
                            P
                            =
                            
                                
                                    α
                                    (
                                    h
                                    -
                                    
                                        
                                            h
                                        
                                        
                                            f
                                        
                                    
                                    )
                                
                                
                                    m
                                
                            
                        
                    ”); and repeating measurement and correction steps, using the calculated actual slope as a prediction basis (para 0027: “α and m are determined by software using nonlinear convergence of unload curve data points”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Lee with the teachings of Dubois.  The motivation would be to have a system with the control and stability of Dubois which uses the accurate testing method of Lee.  

Regarding Claim 2 Lee in view of Dubois teaches, the method of claim 1.  
Lee does not teach wherein the step of predicting at the end of the second interval comprises applying a force versus time regime interval.
Dubois does teach wherein the step of predicting at the end of the second interval comprises applying a force versus time regime interval (para 0023: “load is held constant for a set period of time and then the load is decreased at a set rate. A record of 
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Lee with the teachings of Dubois.  The motivation would be to eliminate oscillatory components in the force vs displacement graphs.  Measuring at different times (as done by Dubois) would ensure that the slope isn’t measured at a non-representative spot on the curve.  

Regarding Claim 3 Lee in view of Dubois teaches, the method of claim 1.   
Lee does teach wherein the step of calculating the actual slope comprises predicting force based on the extrapolated actual slope (para 0113: “The load-depth curves are generated by using FE analyses for indentation depth of 6% of indenter diameter. Then, the load-depth curve is fed into the program to evaluate material properties. First, the Young's modulus E is computed from Eq. (29) by using slope S and initially guessed values of n and .epsilon..sub.o…repeatedly calculated until the updated .epsilon..sub.o and n are converged within the tolerance”).  

	Regarding Claim 8 Lee teaches, a system for controlling a mechanical testing instrument comprising ( Abstract line 1: “An automated indentation system”): a data acquisition system including a plurality of analog input channels and digital input channels, at least one analog output channel and at least one digital output channel (8b: Fig. 21, para 0045: “inputting data of measured indentation depth (h.sub.t), load (P)…”, 
Lee does not teach predict a distance based on a first selected slope representing the displacement of the mechanical test instrument in response to an applied force; at the end of a second time interval apply a displacement distance and recalculating the slope; determine a corrected force parameter to be applied for a predetermined displacement adjust the Young's modulus and the correction factor into coherence for time and distance; predict a deformation at the end of the second interval measuring true deformation distance at the end of the second interval; and calculate an actual slope calculating a slope to apply for desired distance.
However, Dubois does teach predict a distance based on a first selected slope representing the displacement of the mechanical test instrument in response to an applied force (para 0026: “the nano-indenter generates a tangent to the slope, which intercepts the displacement axis at a contact depth hc.  The contact depth is the penetration depth…”); at the end of a second time interval apply a displacement distance and recalculating the slope (para 0035: “The difference between the first and second displacement values is used to generate a displacement correction to the load and unload curves”); determine a corrected force parameter to be applied for a predetermined displacement adjust the Young's modulus and the correction factor into coherence for time and distance (para 0037: “the reduced modulus is converted to Young’s modulus using equation 5”); predict a deformation at the end of the second interval measuring true deformation distance at the end of the second interval (para 0023: “A record of the force and indentation displacement is made … the record of the                         
                            S
                            =
                            
                                
                                    d
                                    P
                                
                                
                                    d
                                    h
                                
                            
                        
                    ”).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Lee with the teachings of Dubois.  The motivation would  be to create an automated and accurate testing system of materials.  

Regarding Claim 9 Lee in view of Dubois teaches, the system of claim 8.
 Lee does not teach wherein the corrected force parameter is calculated based upon the measured Young's modulus and a correction factor.
Dubois does teach wherein the corrected force parameter is calculated based upon the measured Young's modulus and a correction factor (para 0037: “the reduced modulus is converted to Young’s modulus using equation 5”).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Lee with the teachings of Dubois.  The motivation would be to incorporate the values for Young’s modulus determined from the testing rather than values from a reference as doing so should provide results more relevant to the current sample.  

Regarding Claim 10 Lee in view of Dubois teaches the system of claim 8. 

Dubois does teach wherein the measured distance corresponds with a crosshead travel (para 0026: “displacement is the depth of the tip into the sample”).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Lee with the teachings of Dubois.  The motivation would be to create an indenter whose penetration depth into a sample could be accurately measured.  

Regarding Claim 11 Lee in view of Dubois teaches the system of claim 8. 
Lee does not teach wherein the measured distance corresponds with a deformation of a mechanical test sample.
Dubois teaches wherein the measured distance corresponds with a deformation of a mechanical test sample (para 0041: “modulus as a function of contact depth was then plotted for the series of loads for each sample”).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Lee with the teachings of Dubois.  The motivation would be to apply the accurate method of Lee to the mechanical characteristics of the samples of Dubois.  

Regarding Claim 13 Lee in view of Dubois teaches the system of claim 8.  
Lee does not teach wherein the processor being further configured to repeat the determination and correction steps, using the actual slope as the prediction basis.

It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Lee with the teachings of Dubois.  The result would be a device which could take accurate measurements of Lee and update those measurements over a load depth curve to obtain values of the Young’s modulus which wouldn’t be as susceptible to noise.  

Regarding Claim 15 Lee in view of Dubois teaches the system of claim 8.  
Lee does not teach wherein the analog input channels being configured based on at least one of a voltage parameter, a current parameter, a frequency parameter, or a resistance parameter.
Dubois does teach wherein the analog input channels being configured based on at least one of a voltage parameter, a current parameter, a frequency parameter, or a resistance parameter (para 0022: “varying voltage on coil 135 allows control of the vertical position of probe 105”).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Lee 

Regarding Claim 16 Lee in view of Dubois teaches the system of claim 8.   
Lee does not teach wherein the analog output channels are configured based on at least one of a voltage parameter, a current parameter, or a PWM signal.
Dubois does teach wherein the analog output channels are configured based on at least one of a voltage parameter, a current parameter, or a PWM signal (para 0022: “upper plate125 and lower plate 130 comprise a capacitive displacement gauge.  Movement of beam 115 relative to upper plate 125 and lower plate 130 causes a change in capacitance/voltage, which is then converted to a vertical displacement.”).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Lee with the teachings of Dubois.  The motivation would be to combine the measurement techniques of Lee with the sensitive device of Dubois in order to make accurate and precise measurements.  

Regarding Claim 17 Lee in view of Dubois teaches the system of claim 8.   
Lee does teach further comprising a proportional drive circuit included on the expansion board, and power drivers for a DC motor, and a proportional current output (para 0039: “stepmotor control system (1) comprises a cylindrical linear actuator”, para 0038: “pre-stored computer programming algorisms for adjusting and controlling moving speed and direction of the stepmotor (12)”).

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20030080721 A1) in view of Dubois et al. (US 20160216184 A1), and further in view of Murden et al. (US 6987471 B1). 

Regarding Claim 4 Lee in view of Dubois teaches the method of claim 1.   
Lee in view of Dubois does not teach further comprising removing a regular signal fluctuation from a control signal via phase shifting to stabilize a control algorithm.
Murden teaches further comprising removing a regular signal fluctuation from a control signal via phase shifting to stabilize a control algorithm (column 2 lines 41-45: “The bias controller, therefore, can be configured to ignore rapid fluctuations of the input signal S.sub.in (e.g., due to signal modulation) and only decrease the current signal S.sub.crnt in response to long term decreases in the rate-of-change of the input signal S.sub.in.”, column 3 lines 8-11: “If, for example, the input signal S.sub.in is a sinusoid with amplitude A and frequency f, the derivative signal 28 is a phase-shifted (substantially 90 degrees) sinusoid with an amplitude A2.pi.f.”).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Lee and Dubois with the teachings of Murden.  The motivation would be the accurate measurement system of Lee and Dubois but with less noise in the output signal due to Murden.  

Regarding Claim 5 Lee in view of Dubois in further view of Murden teaches the method of claim 4.  
Lee in view of Dubois does not teach wherein the step of removing the regular signal fluctuation comprises separating the control signal into a short term component and a long term component, treating the short and long term components separately, and recombining the short and long term components.  
Murden teaches wherein the step of removing the regular signal fluctuation comprises separating the control signal into a short term component and a long term component, treating the short and long term components separately, and recombining the short and long term components (column 1 lines 53-58: “Subsequent decreases in the rate-of-change are sensed and a decrease of the bias control signal is then paced at a rate selected to ignore short-term rate-of-change variations (e.g., modulation variations) but follow longer-term rate-of-change reductions to thereby enhance system efficiency without sacrificing system linearity”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Lee and Dubois with the teachings of Murden.  The motivation would be to have the accurate measurement system of Lee and Dubois without as much sensitivity to higher frequency components in the output signal.  

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20030080721 A1) in view of Dubois et al. (US 20160216184 A1) and in view of Murden et al. (US 6987471 B1), and further in view of Miller (US 20110100534 A1). 

Regarding Claim 6 Lee in view of Dubois in further view of Murden teaches the method of claim 5.  
Lee in view of Dubois in further view of Murden does not teach further comprising using a spreadsheet algorithm to phase shift the signal to reduce temporal fluctuations.
Miller does teach further comprising using a spreadsheet algorithm to phase shift the signal to reduce temporal fluctuations (para 0162: “The signal from one of the magnetometers (e.g., the second magnetometer 330.sub.2 shown in FIG. 16) can be phase shifted, if necessary, by using a constant amplitude phase-shift bridge 1604, and/or weight adjusted (e.g., scaled) at 1502, to provide an equal but opposite interference signal with respect to the output signal from the first magnetometer 330.sub.1. In any case, the two signals from the magnetometers 330.sub.1 and 330.sub.2 are summed at combiner 1504 to cancel or reduce the interfering signal component, such that the resultant MEIS leakage current component is passed to the processing circuitry of the MEIS subsystem 300 for further processing”).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Lee in view of Dubois with the teachings of Murden.  The motivation would be to get an output signal with less periodic noise.  

Regarding Claim 7 Lee in view of Dubois in further view of Murden in view of Miller teaches the method of claim 6. 
Lee in view of Dubois in further view of Murden does not teach further comprising applying a smoothing algorithm with a smoothing function to generate a stable signal basis for controlling the mechanical testing instrument.
Miller teaches further comprising applying a smoothing algorithm with a smoothing function to generate a stable signal basis for controlling the mechanical testing instrument (para 0162: ” the two signals from the magnetometers 330.sub.1 and 330.sub.2 are summed at combiner 1504 to cancel or reduce the interfering signal component, such that the resultant MEIS leakage current component is passed to the processing circuitry of the MEIS subsystem 300 for further processing”).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Lee in view of Dubois with the teachings of Murden in further view of Miller.  The motivation would be to enable the collection and control of data without as much interference from noise components.  

Claim 12, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20030080721 A1) in view of Dubois et al. (US 20160216184 A1), and further in view of Sprigle (US 20090076732 A1). 

Regarding Claim 12 Lee in view of Dubois teaches the system of claim 8.  

Sprigle does teach wherein the data acquisition system comprises an analog-to- digital (A/D) converter and an interface in data communication with the mechanical testing instrument (para 0062: “The processing system 220 can comprise a digital to analog converter (DAC) or an analog to digital converter (ADC) 240. The processing system 220 can comprises a processing unit 250. In an embodiment of the present invention, a personal computer can be used to interpret the displacement of at least two flexion elements 110A and 110B detected by the detection system to derive at least one mechanical property of the surface”).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Lee in view of Dubois with the teachings of Sprigle.  The motivation would be to digitize the signal which would make analysis of the data faster and more efficient.  

Regarding Claim 14 Lee in view of Dubois teaches the system of claim 8.  
Lee in view of Dubois does not teach wherein the analog input range for the analog input channel is +/- 5 volts.
Sprigle does teach wherein the analog input range for the analog input channel is +/- 5 volts (para 0057: “the potential difference between two electrodes varies from about -90V to about +90V”).


Regarding Claim 18 Lee in view of Dubois teaches the system of claim 17.  
Lee in view of Dubois does not teach further comprising a Counts-to-Volts input configured to convert a pulse stream to an analog voltage signal.
Sprigle does teach further comprising a Counts-to-Volts input configured to convert a pulse stream to an analog voltage signal (para 0133: “By measuring the amplitude(i.e. the lengths of longer and shorter axes) and its inclined angle of the ellipse formula(can help to obtain k and b”, so a vibration which is a pulse stream results in an analog voltage signal which represents  physical characteristics k and b).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Lee in view of Dubois with the teachings of Sprigle.  The motivation would be able to get information from a pulse representation to an analog voltage signal which could be processed and stored in a computer.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20030080721 A1) in view of Dubois et al. (US 20160216184 A1), and further in view of Miller (US 20110100534 A1). 

Regarding Claim 19 Lee in view of Dubois teaches the system of claim 19 (which is assumed to depend on claim 8 rather than on itself)… for controlling the mechanical testing instrument. 
Lee in view of Dubois does not teach further comprising a spreadsheet programmed to process the I/O data.
Miller does teach further comprising a spreadsheet programmed to process the I/O data for controlling (para 0019: “data in a spreadsheet format under the plot, wherein these displays are linked, so that the selected location is highlighted in all three views on the GUI. Accordingly, there is a need for a graphical user interface to enable a user to examine the pipeline current plot for indications of coating anomalies, such that initial decisions on coating quality and locations for subsequent MEIS testing can be made”).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Lee in view of Dubois with the teachings of Miller.  The motivation would be to enable the easy collection and transfer of data.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suresh et al. (US 6134954 A) "Depth Sensing Indentation And Methodology For Mechanical Property Measurements".  In their model for 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/           Examiner, Art Unit 2868                                                                                                                                                                                             
/JUDY NGUYEN/           Supervisory Patent Examiner, Art Unit 2868